Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schopf (DE1067730).
 	Re claim 1, Schopf teaches a lifting arrangement (generally figures 1-3) adapted to be mounted at a loading machine (generally see figures) capable of use in underground applications, the lifting arrangement comprises: 
a control arm comprising a first link (generally 29) and a second link (generally 31), a lift arm (generally 19) articulately connected to the first link by a first joint (generally 18), a first actuating means (generally 26) articulately connected to the first link (generally 29) by the second joint (generally 28) and a second actuating means (generally 22) articulately connected with the lift arm (generally 19), wherein the second link (generally 31) and the lift arm (generally 19) are adapted to permit a pivotal connection with a loading means (generally 21) by a third joint (generally 32) and a fourth joint (generally 20), wherein the lift arm is adapted to lift and lower the loading means (generally 21) and the first actuating means (generally 26) is adapted for actuating the control arm (generally 29,31), by acting on the first link (generally 29) in at least a direction (positive or negative) from the first actuating means (generally 26), to achieve a rotational movement of the loading means (generally 21) around said fourth joint (generally 20), when the loading means is connected to the control arm and to the lift arm, characterized in that the first link (generally 29) and the lift arm (generally 19) are arranged to rotate around said first joint (generally 18) to achieve said rotational movement of the loading means around said fourth joint respectively to lift and lower the loading means and that during action of the first actuating means on the first link in said direction from said first actuating means a decrease of a distance (apparent from figures1 & 2, fig 2 shows lowered and fig 1 shows lifted (bucket rotated counterclockwise) between the second joint (generally 28) and the third joint (generally 32) is achieved. It is believed that Schopf meets the claimed limitations, as a direction can be positive or negative. However, to avoid potential arguments, it is noted it is well within the understanding of one of ordinary skill to make an equivalent arrangement of the first link, first actuating means, etc. operate with positive extension direction as claimed. It would have been obvious to one of ordinary skill in the art prior to filing to modify the arrangement as claimed to have an equivalent alternative with positive extensions to make use of available parts and to meet given situational needs of desired movement directions, available space, etc.
 	Re claim 2, Schopf as already modified teaches said first joint is arranged so that a lever is achieved at action of the first actuating means on the first link.
 	Re claim 3, Schopf teaches the first link and the second link are articulately connected with each other by a fifth joint (generally 30), wherein the first joint (generally 18) is arranged between the second joint (generally 28) and the fifth joint (generally 30).
 	Re claim 4, Schopf as already modified teaches said first joint arranged substantially at the middle of said first link.
 	Re claim 5, Schopf as already modified teaches the first actuating means comprises a hydraulic cylinder, wherein the action on the first link in said direction from the first actuating means comprises pressurizing of a plus side of the hydraulic cylinder.
 	Re claim 6, Schopf as already modified teaches said lifting arrangement is adapted to be mounted at a frame of said loading machine by the first joint.
 	Re claim 7, it is not said whether the first joint comprises a bolt, however bolts are well known means of connection in the art (note similar connection 23 is stated to be a bolt) and it would have been obvious to one of ordinary skill in the art prior to filing to have modified Schopf as claimed in order to use well known means of connection for ease of construction.
 	Re claim 8, it is a matter of opinion and relative to something else that an item such as a lift arm is considered substantially straight or otherwise. Regardless it is also obvious to make the lift arm as claimed in order to use an equivalent alternative construction to allow easier construction of the lift arm without or with less non-straight surfaces (less complicated).
 	Re claim 9, Schopf  teaches the loading means comprises a bucket.
 	Re claim 10, Schopf teaches a loading machine usable for underground applications comprising a lifting arrangement.
 	Re claim 11, Schopf does not teach said first joint arranged substantially directly above a wheel axle of the loading machine. One of ordinary skill would know to locate the support joints, etc., in order to maximize a desired lifting, weight supporting, counterbalance, etc. profile. It would have been obvious to one of ordinary skill in the art prior to filing to modify the arrangement as claimed in order to match a desired lifting, support or counterbalance profile for a given situational need.

Conclusion
Applicant's arguments filed 11/28/22 have been fully considered but they are not persuasive.
Applicant argues that Schopf fails to teach claim 1’s limitation, during action of the first actuating means (generally 26) on the first link (generally 29) in said direction from said first actuating means a decrease of a distance between the second joint (generally 28) and the third joint (generally 32) is achieved, because the examiner relies on one of ordinary skill’s understanding of what is shown in the figures rather than just the written description. However, MPEP 2121.04 and 2125 make clear that an enabling picture (such as figures 1,2 of Schopf) may be used to reject claims.

    PNG
    media_image1.png
    137
    903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    904
    media_image2.png
    Greyscale

One of ordinary skill in the art understands geometry and mechanisms and would thus clearly understand from figures 1 & 2 that when the first actuation means moves the first link as claimed there is a change in the distance between the second and third joints as claimed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652